Citation Nr: 0300087	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  93-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
June 1945.  He died in January 1992.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) from an RO decision in May 1992 which denied 
service connection for the cause of the veteran's death.  
In an October 1997 decision, the Board denied the claim 
for the service connection for the cause of the veteran's 
death.  The appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court), and in an order 
dated in September 2000, the Court vacated the October 
1997 Board decision, and remanded the matter for 
readjudication of the claim.  In June 2001, the Board 
remanded the case to the RO for further development.

The Court's order also directed that the issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 be developed 
for initial adjudication.  However, the present Board 
decision grants service connection for the cause of the 
veteran's death, which is one basis for DIC; thus the 
issue of DIC under 38 U.S.C.A. § 1318 is moot and will not 
be addressed.


FINDINGS OF FACT

1.  The veteran died many years after service of probable 
cardiac arrhythmia, due to hypotension and syncope, due to 
dehydration, due to gastroenteritis.  

2.  Service-connected residuals of rheumatic fever 
hastened or accelerated death, and this condition 
substantially or materially contributed to death.


CONCLUSION OF LAW

A service-connected disability contributed to the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty from October 1942 to 
June 1945.  A review of his service medical records shows 
that when he was examined for induction purposes in 
October 1942, his heart and blood vessels were normal.  
His blood pressure was 116 systolic and 78 diastolic.  In 
July 1944 he presented with complaints of epigastric pain, 
fever, and generalized aches and pains, and was diagnosed 
with rheumatic fever.  The veteran was transferred to a 
hospital in the continental United States in October 1944.  
He was thereafter treated for this disorder until June 
1945, when he received a medical discharge.

A July 1944 electrocardiogram (ECG) indicated early left 
axis deviation, with normal sinus tachycardia.  ECGs 
performed in August, September and October 1944 indicated 
similar results.  A December 1944 chest X-ray study 
revealed a normal heart contour, with a transverse 
diameter of 12.0 centimeters as compared to the 
appreciated normal of 13.0 centimeters.  A December 1944 
ECG report indicates that the results were within normal 
limits except for persistent sinus tachycardia.  A 
subsequent treatment record dated in December 1944 
indicates that sinus tachycardia with rates to 126 had 
persisted since admission, with no fever, pains in the 
joints, or cardiac involvement.  The veteran was 
transferred to another hospital in late December 1944.  
ECGs performed on admission and in May 1945 revealed 
normal tracings.  The report of medical survey dated in 
May 1945 indicates that the examiners concluded that the 
rheumatic fever had existed prior to his entry into 
military service and was aggravated by such service.  The 
examiners noted that the veteran's joint pains had 
subsided but that there was evidence of cardiac damage as 
shown by a persistent systolic apical murmur.  The veteran 
was discharged from service by reason of physical 
disability, rheumatic fever, in June 1945.

By a rating decision dated in July 1945, the RO granted 
service connection for rheumatic fever, active within the 
past six months, with cardiac damage.  The RO assigned a 
temporary total rating for convalescence.

At a December 1945 VA compensation examination, the 
veteran complained of general fatigue with joint aching, 
and stated that he had no cardiac complaints.  The 
examiner noted neither abnormal pulsations nor distention 
of the cervical veins, and palpation, percussion, and 
auscultation of the heart were normal.  The veteran was 
not cyanotic, dyspneic, or edematous.  Blood pressure was 
130/80.  There was good exercise tolerance.  His blood 
pressure after exercise was 130/94.  An ECG indicated a 
left axis shift.  A chest X-ray showed pulmonary fibrosis 
with no X-ray evidence of cardiac enlargement.  The 
clinical examiner concluded that heart disease was not 
found.

In a January 1946 rating decision, the RO assigned a 
noncompensable evaluation for rheumatic fever, with no 
residuals and no heart disease.  The zero percent rating 
continued for the remainder of the veteran's life.  He had 
no other service-connected disabilities.

Employers' statements dated in February 1946 relate that 
the veteran complained of joint pain, fevers, and fatigue.

By a March 1946 letter, M. W. Hunter, M.D., indicated that 
he had treated the veteran for complaints of swelling in 
the knee joints and shortness of breath on exertion in 
July 1945, November 1945, and February 1946.  He noted 
that the veteran reported a history of rheumatic fever.

By a medical report dated in August 1953, H. Gibson, M.D., 
stated that he had examined the veteran in May 1953.  The 
veteran reported that his first episode of rheumatic fever 
occurred in 1944, that he was hospitalized for 11 months, 
that he received a medical discharge from military 
service, and that he had several recurrences of rheumatic 
fever since that time.  On examination, Dr. Gibson noted 
that the veteran had an increased sedimentation rate, an 
increased pulse rate, and swollen, painful joints, and 
indicated a diagnosis of recurrent rheumatic fever.  He 
stated that the veteran's prognosis was poor, if there 
were many recurrent episodes.

By a medical report dated in August 1953, L. P. Coleman, 
M.D., stated that he had examined the veteran in August 
1953.  The veteran reported that he had rheumatic fever in 
1951, that he was hospitalized for 11 months, and had 
frequent recurrences since that time.  On examination, Dr. 
Coleman noted that the veteran's right ankle was swollen 
and painful, and indicated a diagnosis of recurrent 
rheumatic fever.

By a statement dated in August 1953, the veteran reported 
that he was hospitalized for rheumatic fever in 1951 at 
Concordia General Hospital, and that he was treated by 
Drs. Coleman and Gibson.  Statements from employers, dated 
in August 1953, refer to the veteran's "rheumatic 
condition."

A VA hospital record indicates that the veteran was 
hospitalized from October to November 1953 with complaints 
of pain in the heart region and shortness of breath.  He 
was evaluated for a possible myocardial infarction.  He 
reported experiencing occasional precordial pains lasting 
for a few minutes each time. On examination, the veteran's 
blood pressure was 120/70.  His heart was clinically 
normal in size and position, without murmurs, arrhythmia, 
shocks or thrills, and there were no abnormal pulsations 
of the great vessels of the neck. The peripheral vessels 
were soft and there was no pulmonary or peripheral edema 
or liver engorgement.  There was no swelling, reddening or 
atrophy of any of the joints, no restriction of motion of 
any joint, and no complaint of pain on active manipulation 
of the joints.  No definite organic pathology was 
demonstrated in the heart. A chest X-ray study revealed 
that the heart shadow and lung fields were within normal 
limits, and X-ray studies of the lower extremities 
revealed no arthritic changes.  A series of ECGs were 
within normal limits.  All laboratory results were 
negative or normal.  A neuropsychiatrist indicated a 
diagnosis of psychophysiological nervous reaction.  It was 
concluded that the veteran's main difficulty was of 
psychiatric origin, and there was no evidence of rheumatic 
fever and no cardiac disability was found.  Final hospital 
discharge diagnoses included psychophysiological nervous 
systemic reaction; and rheumatic fever not demonstrated at 
the present time.

In a February 1954 medical report, Dr. Gibson stated that 
he examined the veteran periodically from July 1952 to 
February 1954, and that the veteran was hospitalized in 
April 1953 with recurrent rheumatic fever including 
swollen painful joints and an increased sedimentation 
rate.  The veteran complained of angina pectoris which was 
relieved by nitroglycerin.  Dr. Gibson stated that the 
veteran's physical examination was within relatively 
normal limits, with mostly subjective findings.  He 
indicated a diagnosis of angina pectoris possibly on the 
basis of old rheumatic condition.

The next medical record associated with the file is dated 
in March 1984 and is signed by S. E. Woods, M.D.  Dr. 
Woods stated that the veteran had hypertension since 1971, 
with dizziness and headaches.

The veteran's death certificate, signed by J. P. Mashburn, 
M.D., reveals that the veteran died at the Schumpert 
Medical Center emergency room on January [redacted], 1992.  The 
immediate cause of death was probable cardiac arrhythmia 
(of seconds duration), due to or as a consequence of 
hypotension and syncope (of seconds to minutes duration), 
due to or as a consequence of dehydration (of days 
duration), due to or as a consequence of recent 
gastroenteritis (of days duration).  Another significant 
condition listed as contributing to death but not 
resulting in the underlying cause was hypertension.  An 
autopsy was not performed.

An emergency room report from Schumpert Medical Center 
indicates that the veteran collapsed at home on January 
[redacted], 1992, and paramedics treated him there and brought him 
to the emergency room where he was pronounced dead.  The 
report indicates that upon the paramedics' arrival at the 
veteran's residence, he was pulseless, without spontaneous 
respirations, and blue.  Resuscitation efforts were 
commenced and the veteran was brought to the hospital.  
His private physician, Dr. S. Woods, was contacted and 
came to the hospital.  The doctor felt that resuscitation 
attempts were futile, and the veteran was declared dead 
shortly after his arrival at the emergency room.

A January 1993 letter from Dr. Woods indicates that he 
first treated the veteran in August 1966 for complaints of 
rheumatic fever.  He noted that the veteran said he was 
discharged from the military in 1945 for rheumatic heart 
disease, and was diagnosed with mitral insufficiency and 
was totally disabled for two years.  Dr. Woods stated that 
he treated the veteran in 1966 for complaints of chest 
pain on lifting which was relieved with nitroglycerin, and 
continued to treat the veteran off and on (while 
monitoring him for further recurrences of rheumatic fever) 
until his death in January 1992.

A January 1993 letter from the appellant indicates that 
she married the veteran in 1949.  She said that throughout 
their marriage, he took medication for his "heart or one 
thing or another."

By an April 1993 letter, Dr. Gibson indicated that no 
records of the veteran's treatment were available from 
Concordia Parish Hospital or from Riverland Medical 
Center.  He stated that to the best of his knowledge the 
veteran was treated by Dr. Coleman, his former associate, 
for cardiac disease in the 1940's and 1950's.

By a statement dated in April 1995, the appellant said 
that attempts to obtain treatment records dated from about 
1947 through the 1950's from cardiologists, Dr. M. Hunter 
and Dr. S. Yancey, were unavailing.  She said that the 
doctors had died and none of the records of treatment for 
rheumatic fever or cardiovascular conditions could be 
found.

By a May 1995 letter, R. A. Palmer, D.D.S., indicated that 
the veteran, who was previously his patient, was required 
to premedicate with antibiotics prior to dental treatment 
as a result of his history of rheumatic fever.

Subsequent attempts by the RO, in 1995 and 1996, to obtain 
treatment records from Dr. Gibson and Dr. Woods were 
unsuccessful.

An additional letter, dated in January 1998, was received 
from Dr. Woods.  He said that he saw the veteran through 
from approximately 1966 until his death in 1992.  He had 
many complaints through the years, but he did not have 
symptoms suggesting congestive heart failure or coronary 
artery insufficiency.  

Dr. Woods observed that on physical examination, the 
veteran's heart valves did not sound as if they were 
working improperly.  Noting that rheumatic fever involves 
the heart valves, he said he suspected that there was some 
scarring and some malfunction of the heart valves, 
although he had never had an echocardiogram done, which 
would have disclosed any valvular abnormality.  He 
commented that a report from a cardiologist would be 
interesting.  He said that he was sure that his heart 
valves were weakened because of the rheumatic fever, and 
this in turn, most likely lead to his cardiac arrest, in 
his opinion.  It would be unusual for his heart valves to 
return completely to normal after the severe attack of 
rheumatic fever which he apparently had.  It is true that 
he had substernal chest pain in 1966, but his ECG was 
essentially normal, and it was thought that the chest 
pains were not of cardiac origin, but, again, he did not 
have an echocardiogram or treadmill test at that time.  He 
also had a history of labile hypertension, which can 
contribute to heart trouble, although his blood pressure 
stayed within normal limits during most of  years Dr. 
Woods treated him.  Dr. Woods opined that it appeared that 
the veteran did die of some type of cardiac arrhythmia, 
which could have been related to heart disease or an 
electrolyte disturbance.  

The file was referred to a VA cardiologist for an opinion.  
In a January 2002 report, this doctor, in summarizing the 
records, reiterated that it was unfortunate that the 
veteran had never had an echocardiogram performed.  The 
doctor concluded that it appeared that the veteran had 
rheumatic fever in service, and that it appeared to have 
involved his mitral valve resulting in mitral 
insufficiency which was documented during a recurrence, 
but not noted again.  The doctor said it is possible that 
the mitral valve insufficiency was transient and 
ultimately did not leave major residual damage to the 
valve.  Subsequent physical examinations did not reveal 
cardiac enlargement or valve pathology.  The VA doctor 
said it was reasonable to conclude that valvular 
insufficiency did play a role in his subsequent 
hospitalizations and may be contributory to his death, but 
the evidence provided did not make it directly responsible 
for the veteran's death.  

This opinion was deemed to be inadequate by the RO, and 
was returned to the VA doctor for an additional opinion, 
which was received in March 2002.  This time, the doctor 
concluded that it was reasonable to conclude that valvular 
insufficiency did play a role in his subsequent 
hospitalizations and may be contributory to his death, but 
the evidence provided did not imply that it substantially 
or materially contributed to his death in 1992. 

In additional arguments submitted by the appellant's 
representative in November 2002, it was and attached an 
excerpt from a medical text, highlighting portions which 
noted that mitral regurgitation could be caused by 
rheumatic valve damage, and that severe mitral 
regurgitation could cause palpitations, and atrial 
fibrillation when the left atrium was enlarged.  

II.  Analysis

Initially, the Board notes that the October 1997 Board 
decision denied the claim as being not well-grounded under 
38 U.S.C.A. § 5107(a).  Subsequent to that decision, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted, which, in 
part, eliminates the concept of a well-grounded claim 
previously found in 38 U.S.C.A. § 5107(a).  The VCAA, 
which applies to all claims pending at the time of its 
enactment, also contains notice and duty to assist 
provisions, with further clarification of these duties 
found in the companion regulation.  See 38 U.S.C.A. 
§§ 5103, 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  The file shows that through correspondence, the 
rating decision, the statement of the case, Board remands, 
and supplemental statement of the case, the appellant has 
been notified of the evidence necessary to substantiate 
her claim for service connection for the cause of the 
veteran's death, and of the respective obligations of the 
VA and her to obtain different types of evidence.  
Identified treatment records have been obtained to the 
extent available, and a VA medical opinion provided.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, 
it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service- connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown 
that there was a causal relationship.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

The appellant essentially contends that the veteran's 
service-connected rheumatic fever residuals caused heart 
damage which contributed substantially or materially to 
his death.  It is also contended that the rheumatic fever 
residuals so weakened his heart as to have accelerated or 
hastened death, or rendered the veteran less able to 
resist the effects of the primary cause of death.

Although the veteran's only established service-connected 
disability, rheumatic fever residuals, was rated 
noncompensable for many years prior to his death, cardiac 
damage was determined to be present in service, and a 
post-service ECG in 1945 disclosed a left axis shift.  
 
In a January 1998 opinion, Dr. Woods, who treated the 
veteran from 1966 until his death, dated in January 1998, 
stated that he was sure that his heart valves were 
weakened because of the rheumatic fever, and this in turn, 
most likely lead to his cardiac arrest.  Although this 
opinion was somewhat speculative, in the sense that on 
physical examination, the veteran's heart valves did not 
sound as if they were working improperly, both Dr. Woods 
and the VA cardiologist noted that an echocardiogram was 
needed to have determined whether there was residual 
valvular damage.  In his second opinion, the VA 
cardiologist said it was reasonable to conclude that 
valvular insufficiency did play a role in his subsequent 
hospitalizations and may be contributory to his death, but 
the evidence provided did not imply that it substantially 
or materially contributed to his death in 1992.

A service-connected condition may be considered a 
contributory cause of death if it results in debilitating 
effects and general impairment of health to an extent that 
would render the veteran materially less capable of 
resisting the effects of another condition which was the 
primary cause of death, or if a service-connected 
condition has a material influence in accelerating death.  
See 38 C.F.R. § 3.312(c)(3) and (4).  There is, 
unfortunately, a paucity of medical evidence concerning 
the veteran's health during the years immediately 
preceding his death.  Some medical evidence has been 
submitted suggesting that service-connected cardiac 
residuals of rheumatic fever contributed to death.  A VA 
cardiologist opined that valvular insufficiency may have 
contributed to his death, although this doctor later 
qualified his opinion by saying that such did not 
"substantially or materially" contribute.  The Board notes 
that the qualifying words of "substantially or materially" 
are a matter of degree, and some other evidence has been 
submitted which suggests that such degree of contribution 
is present in this case.  

Considering all evidence in this case, the Board finds 
that the veteran's service-connected residuals of 
rheumatic fever accelerated or hastened his death, and 
substantially or materially contributed to his death.  
Thus service connection for the cause of death is 
warranted.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

